Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Response to Amendment
1.	This office action is in response to Applicant's communication filed April 06, 2022.  This amendment has been entered and carefully considered.  Claim 1 has been canceled.  Claims 2-21 are presented for examination and pending in the application.  

2. 	The Information Disclosure Statement filed April 06, 2022  have been reviewed and considered by the Examiner.

3.	Applicant's arguments filed with respect to the pending claims 2-21 on April 08, 2022 have been considered; however they are not deemed to be persuasive.  The rejection is hereby updated and maintained.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-7, 9-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (USPGPUB: 2011/0126066), hereinafter Jo, in view of Geuzebroek et al. (USPN: 8,560,741), hereinafter Geuzebroek.  
 	As per claim 2, Jo discloses the invention as claimed including a method comprises receiving, at a first device, an instruction that indicates a write operation to be performed at the first device, for example Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 receives and decodes the local write command and transmits corresponding control signals to control logic 35. Control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 (e.g. see figure 2, para.[0055], lines 1 et seq.), Jo further discloses the first device 30 is coupled to a bus 20 in a memory array 100 (e.g. see figure 1). Jo further discloses storing, at the first device, the data associated with the write operation based at least in part on transferring the data; for example, Jo teaches data is input to flash memory 40 while write enable signal WE# is toggled, wherein the data is temporarily stored in a data input/output circuit, such as a page buffer, of flash memory 40 (e.g. see para.[0060], lines 7-10); Jo further discloses in period t4, memory controller 10 provides a second write command WR_s to flash memory 40; then, in period t5, flash memory 40 writes the data from the data input/output circuit into the selected memory cells (e.g. see para.[0061], lines 1 et seq.).  Jo discloses the invention as claimed, Jo however does not particularly teach transferring data associated with the write operation based at least in part on receiving the instruction from a second device in the memory array and to the bus.  Geuzebroek, however in his teaching of data processing system comprising a monitor, discloses the missing element that is known to be required in the system of Jo in order to arrive at Applicant’s current invention wherein Geuzebroek teach transferring data associated with the write operation from the second device onto the data bus to the first device when a first device and a second device are arranged to communicate over the bus; particularly, Geuzebroek further discloses to start the data stream over the bus the first device provides information to the second device, on the kind of transfer that will take place, for example by sending a type-indication. The information on the kind of transfer is side-band information, wherein the second device uses this side-band information to further process the data. For example, in case of a write operation, the second device may use the side-band information to determine what to do with the write -data, e.g., where to store it in the first device (e.g. see para.[0135], lines 1-12).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Geuzebroek and to utilize his teaching of transferring data associated with the write operation based at least in part on receiving the instruction from a second device in the memory array and to the bus for that of Jo invention.  By doing so, it would allow the data to be transferred and streaming between the processing devices in an effective manner associated with the write operation having the side-band information which results to increasing robustness of a system-on-chip, and overall system reliability, therefore being advantageous.
 	As per claim 3, Jo further discloses transferring, from the bus and to the first device, the data associated with the write operation based at least in part on transferring the data from the second device and to the bus; for example, Jo clearly discloses the memory controller controls the first and second nonvolatile memory devices simultaneously to perform a first operation (a) to transfer data from the first nonvolatile memory device to the data bus, and a second operation (b) to transfer the data from the data bus to the second nonvolatile memory device, and wherein the memory controller simultaneously activates enable signals of both the first and second nonvolatile memory devices during at least one of the first and second operations (e.g. see para.[0008], lines 7-15).  In addition, Jo further discloses memory controller 10 provides a read control signal to source memory device 30 and target memory device 40; particularly, in response to the toggled read enable signal RE#, source memory device 30 outputs the data read from the source memory cells to share the data through the data bus and target memory device 40 receives the shared data (S150) (e.g. see para.[0079], lines 1-8), also see para.[0078], lines 1 et seq., Jo discloses during a predetermined period for reading data stored in the memory cell by source memory device 30, memory controller 10 also provides target memory device 40 with a first local write command and an address of a memory cell to write data in (S140), known to be thru the data bus 20 of figure 1.
 	As per claim 4, Jo further discloses wherein the instruction indicates that the write operation occurs concurrently with a read operation at the second device; for example, Jo clearly teaches the memory controller controls the source memory device to perform a read operation to output data to the data bus. Concurrently, the memory controller controls the target memory device to store/write the data from the data bus (e.g. see abstract, lines 5-9). 
 	As per claim 5, Jo further discloses decoding the instruction as a command to store the data starting at a first address in the first device based at least in part on receiving the instruction; for example Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 receives and decodes the local write command and transmits corresponding control signals to control logic 35, wherein the control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write/store data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 known to be at the certain first address at being claimed (e.g. see para.[0055], lines 1 et seq., in addition, Jo further discloses receiving the local write command and adjusts a received read data strobe signal input to have a same phase as a write data strobe signal, and stores data according to the adjusted read data strobe signal also known to be at particular address or first address as being claimed (e.g. see para.[0017], lines 1 et seq.). 
 	As per claim 6, Jo further discloses receiving a first address based at least in part on receiving the instruction, wherein the instruction comprises the first address that stores the data transferred from the bus; and setting a first address register with the first address based at least in part on receiving the first address, for example, Jo discloses memory controller 10 provides flash memory 40 with an address ADD of the selected memory cells where data is to be written. Thereafter, in period t3, memory controller 10 inputs the data to be written and toggles a write enable signal WE#; wherein the data is input to flash memory 40 while write enable signal WE# is toggled. The data is temporarily stored in a data input/output circuit, such as a page buffer/register of flash memory 40 known to be according to the indicated address (e.g. see para.[0060], lines 3-10). 
 	As per claim 7, Jo further teaches receiving a second address for the second device based at least in part on receiving the instruction, wherein the instruction comprises the second address for data to be read; for example, Jo discloses 
in period t1, memory controller 10 sequentially generates a first read command RD_f, an address ADD and a second read command RD_s so that source flash memory 30 outputs stored data known to be according to address or second address for the second device wherein data to be stored, wherein this control operation can vary according to the type of the source memory device storing the data to be transferred (e.g. see para.[0069], lines 9-14). 
  	As per claim 9, Jo further discloses identifying the second address for data to be stored at the second device based at least in part on receiving the second address; and storing the data associated with a read operation at the second address based at least in part on identifying the second address; for example, Jo discloses in his read time tR or the access time period, memory controller 10 provides a second read command RD_s to flash memory 30. Then, in period t4, flash memory 30 reads the data stored in the selected memory cells, evidently after identifying the second address for data stored at the selected memory cell in the second memory (e.g. see para.[0065], lines 5-8). 
 	As per claim 10, Jo discloses the invention as claimed including an apparatus comprises an address register/memory core 235 coupled with a first device 230 (e.g. see figures 1 and 11); an operation instruction decoder as being equivalent to the data strobe logic 237 coupled with the first device 230 (e.g. see figure 11); and a controller as being equivalent to the control logic 233 coupled with a bus 220 and the first device 230 (e.g. see figure 11), wherein the controller is operable to receive, at a first device, an instruction that indicates a write operation to be performed at the first device, for example Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 receives and decodes the local write command and transmits corresponding control signals to control logic 35. Control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 (e.g. see figure 2, para.[0055], lines 1 et seq.), Jo further discloses the first device 30 is coupled to a bus 20 in a memory array 100 (e.g. see figure 1). Jo further discloses storing, at the first device, the data associated with the write operation based at least in part on transferring the data; for example, Jo teaches data is input to flash memory 40 while write enable signal WE# is toggled, wherein the data is temporarily stored in a data input/output circuit, such as a page buffer, of flash memory 40 (e.g. see para.[0060], lines 7-10); Jo further discloses in period t4, memory controller 10 provides a second write command WR_s to flash memory 40; then, in period t5, flash memory 40 writes the data from the data input/output circuit into the selected memory cells (e.g. see para.[0061], lines 1 et seq.).  Jo discloses the invention as claimed, Jo however does not particularly teach transferring data associated with the write operation based at least in part on receiving the instruction from a second device in the memory array and to the bus.  Geuzebroek, however in his teaching of data processing system comprising a monitor, discloses the missing element that is known to be required in the system of Jo in order to arrive at Applicant’s current invention wherein Geuzebroek teach transferring data associated with the write operation from the second device onto the data bus to the first device when a first device and a second device are arranged to communicate over the bus; particularly, Geuzebroek further discloses to start the data stream over the bus the first device provides information to the second device, on the kind of transfer that will take place, for example by sending a type-indication. The information on the kind of transfer is side-band information, wherein the second device uses this side-band information to further process the data. For example, in case of a write operation, the second device may use the side-band information to determine what to do with the write -data, e.g., where to store it in the first device (e.g. see para.[0135], lines 1-12).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Geuzebroek and to utilize his teaching of transferring data associated with the write operation based at least in part on receiving the instruction from a second device in the memory array and to the bus for that of Jo invention.  By doing so, it would allow the data to be transferred and streaming between the processing devices in an effective manner associated with the write operation having the side-band information which results to increasing robustness of a system-on-chip, and overall system reliability, therefore being advantageous.
	As per claim 11, Jo further discloses transferring, from the bus and to the first device, the data associated with the write operation based at least in part on transferring the data from the second device and to the bus; for example, Jo clearly discloses the memory controller controls the first and second nonvolatile memory devices simultaneously to perform a first operation (a) to transfer data from the first nonvolatile memory device to the data bus, and a second operation (b) to transfer the data from the data bus to the second nonvolatile memory device, and wherein the memory controller simultaneously activates enable signals of both the first and second nonvolatile memory devices during at least one of the first and second operations (e.g. see para.[0008], lines 7-15).  In addition, Jo further discloses memory controller 10 provides a read control signal to source memory device 30 and target memory device 40; particularly, in response to the toggled read enable signal RE#, source memory device 30 outputs the data read from the source memory cells to share the data through the data bus and target memory device 40 receives the shared data (S150) (e.g. see para.[0079], lines 1-8), also see para.[0078], lines 1 et seq., Jo discloses during a predetermined period for reading data stored in the memory cell by source memory device 30, memory controller 10 also provides target memory device 40 with a first local write command and an address of a memory cell to write data in (S140), known to be thru the data bus 20 of figure 1.
 	As per claim 12, Jo further discloses wherein the instruction indicates that the write operation occurs concurrently with a read operation at the second device; for example, Jo clearly teaches the memory controller controls the source memory device to perform a read operation to output data to the data bus. Concurrently, the memory controller controls the target memory device to store/write the data from the data bus (e.g. see abstract, lines 5-9). 
 	As per claim 13, Jo further discloses decoding the instruction as a command to store the data starting at a first address in the first device based at least in part on receiving the instruction; for example Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 receives and decodes the local write command and transmits corresponding control signals to control logic 35, wherein the control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write/store data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 known to be at the certain first address at being claimed (e.g. see para.[0055], lines 1 et seq., in addition, Jo further discloses receiving the local write command and adjusts a received read data strobe signal input to have a same phase as a write data strobe signal, and stores data according to the adjusted read data strobe signal also known to be at particular address or first address as being claimed (e.g. see para.[0017], lines 1 et seq.). 
 	As per claim 14, Jo further discloses receiving a first address based at least in part on receiving the instruction, wherein the instruction comprises the first address that stores the data transferred from the bus; and setting a first address register with the first address based at least in part on receiving the first address, for example, Jo discloses memory controller 10 provides flash memory 40 with an address ADD of the selected memory cells where data is to be written. Thereafter, in period t3, memory controller 10 inputs the data to be written and toggles a write enable signal WE#; wherein the data is input to flash memory 40 while write enable signal WE# is toggled. The data is temporarily stored in a data input/output circuit, such as a page buffer/register of flash memory 40 known to be according to the indicated address (e.g. see para.[0060], lines 3-10). 
 	As per claim 15, Jo further teaches receiving a second address for the second device based at least in part on receiving the instruction, wherein the instruction comprises the second address for data to be read; for example, Jo discloses 
in period t1, memory controller 10 sequentially generates a first read command RD_f, an address ADD and a second read command RD_s so that source flash memory 30 outputs stored data known to be according to address or second address for the second device wherein data to be stored, wherein this control operation can vary according to the type of the source memory device storing the data to be transferred (e.g. see para.[0069], lines 9-14). 
  	As per claim 17, Jo further discloses identifying the second address for data to be stored at the second device based at least in part on receiving the second address; and storing the data associated with a read operation at the second address based at least in part on identifying the second address; for example, Jo discloses in his read time tR or the access time period, memory controller 10 provides a second read command RD_s to flash memory 30. Then, in period t4, flash memory 30 reads the data stored in the selected memory cells, evidently after identifying the second address for data stored at the selected memory cell in the second memory (e.g. see para.[0065], lines 5-8). 
	As per claim 18, Jo discloses the invention as claimed including an apparatus comprises an address register/memory core 235 coupled with a first device 230 (e.g. see figures 1 and 11);
an operation instruction decoder to receive an instruction that indicates a write operation to be performed at a memory array; for example Jo discloses when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 (equivalent to the operation instruction decoder) receives and decodes the local write command and transmits corresponding control signals to control logic 35, wherein the control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write/store data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 known to be at the certain first address at being claimed (e.g. see para.[0055], lines 1 et seq.).  Jo further discloses the memory array (target flash memory 40) to store the data associated with the write operation based at least in part on transferring the data (e.g. see para.[0055], lines 10-15).  Jo discloses the invention as claimed, Jo however does not particularly teach 
transferring, from a bus and to the memory array, data associated with the write operation based at least in part on the instruction.  Geuzebroek, however in his teaching of data processing system comprising a monitor, discloses the missing element that is known to be required in the system of Jo in order to arrive at Applicant’s current invention wherein Geuzebroek teach transferring data associated with the write operation based at least in part on the instruction from a bus and to the memory array, particularly from the second device onto the data bus to the first device; particularly, Geuzebroek discloses to start the data stream over the bus the first device provides information to the second device, on the kind of transfer that will take place, for example by sending a type-indication. The information on the kind of transfer is side-band information, wherein the second device uses this side-band information to further process the data. For example, in case of a write operation, the second device may use the side-band information to determine what to do with the write -data, e.g., where to store it in the first device (e.g. see para.[0135], lines 1-12).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Geuzebroek and to utilize his teaching of transferring, from a bus and to the memory array, data associated with the write operation based at least in part on the instruction for that of Jo invention.  By doing so, it would allow the data to be transferred and streaming between the processing devices in an effective manner associated with the write operation having the side-band information which results to increasing robustness of a system-on-chip, and overall system reliability, therefore being advantageous.
	As per claim 19, Jo further discloses the instruction indicates that the write operation occurs concurrently with a read operation at a second device, wherein the memory array is coupled to the second device via the bus; for example, Jo
Jo clearly teaches the memory controller controls the source memory device to perform a read operation to output data to the data bus. Concurrently, the memory controller controls the target memory device to store/write the data from the data bus (e.g. see abstract, lines 5-9); and the memory array/core 235 is coupled to the second device 240 via the bus 220 (e.g. see figure 11).
 	As per claim 20, Jo further discloses the operation instruction decoder decodes the instruction as a command to store the data starting at a first address in the memory array based at least in part on receiving the instruction; for example Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 (equivalent to the instruction decoder as being claimed) receives and decodes the local write command and transmits corresponding control signals to control logic 35, wherein the control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write/store data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 known to be at the certain first address at being claimed (e.g. see para.[0055], lines 1 et seq., in addition, Jo further discloses receiving the local write command and adjusts a received read data strobe signal input to have a same phase as a write data strobe signal, and stores data according to the adjusted read data strobe signal also known to be at particular address or first address as being claimed (e.g. see para.[0017], lines 1 et seq.).  
 	As per claim 21, Jo further discloses the memory array comprises one of a non-volatile memory array or a volatile memory array, for example, Jo teaches multi-chip memory system 100 comprises a memory controller 10, a plurality of channels 20 and 50, and a plurality of nonvolatile memory (NVM) devices 30, 40, 60 and 70 (e.g. see figure 1, para.[0047], lines 1 et seq.), 
wherein the memory array is configured to initiate the write operation based at least in part on the instruction; for example, Jo teaches when a local write command is provided from memory controller 10 to flash memory 30, interface logic 33 receives and decodes the local write command and transmits corresponding control signals to control logic 35. Control logic 35 receives the control signals and, in response to the control signals, controls a write operation corresponding to the local write command. The local write command is provided to transfer data directly between memories of memory system 100. In particular, the local write command is used to write data that is output from source flash memory 30 and shared through the data bus of channel 20, into target flash memory 40 (e.g. see para.[0055], lines 1 et seq.).

Allowable subject matter 
7. 	Claims 8 and 16 are objected to as being dependent upon rejected based claim 2 and 10 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Response to Arguments
8. 	With respect to the remark, Applicant argued that (a) Jo and Geuzebroek—alone or in any combination—do not teach or suggest “transferring, from a second device in the memory array and to the bus, data associated with the write operation based at least in part on receiving the instruction,” as recited in independent claim 2.  The Office Action acknowledges that Jo does not explicitly disclose “transferring data associated with the write operation based at least in part on receiving the instruction from a second device in the memory array and to the bus,” as recited in independent claim 2. See Office Action, p. 4. Instead, the Office Action relies on Geuzebroek as allegedly overcoming the deficiencies of Jo.  (e.g. see Applicant’s remark, page 7, first paragraph bridging page 8, line 15).
	With respect to (a), again Examiner would like to Emphasize that the reference of Geuzebroek discloses the missing elements that are known to be required in Jo’s reference in order to arrive at Applicant’s current invention.  For example, Geuzebroek discloses the first device provides information/instruction to the second device (e.g. see column 12, line 42-43) which is equivalent to the limitation being contended by Applicant “based at least in part on receiving the instruction”, the first device initiates the communication and the second device is the target for the communication, and to start the data stream over the bus the first device provides information to the second device (e.g. see column 12, lines 42 et seq.).  Geuzebroek also teaches transferring data associated with the write operation from the second device onto the data bus to the first device when a first device and a second device are arranged to communicate over the bus; particularly, Geuzebroek clearly discloses to start the data stream over the bus the first device provides information to the second device, on the kind of transfer that will take place, for example by sending a type-indication. The information on the kind of transfer is side-band information, wherein the second device uses this side-band information to further process the data. For example, in case of a write operation (e.g. see column 12, lines 47-48), the second device may use the side-band information to determine what to do with the write-data, e.g., where to store it in the first device (emphasis added, e.g. see column 12, line 50).  Examiner would like to emphasize that in considering a 35 USC 103 rejection, it is not strictly necessary that a reference or references explicitly suggest the claimed invention (this is tantamount to a 35 USC 102 reference if the modifications would have been obvious to those of ordinary skill in the art.  It has been held that the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the primary references' structure, nor whether the claimed invention is expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller et al., 208 U.S.P.Q 871. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL CTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


	Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/July 01, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135